Allen, J.
By St. 1892, c. 428, the plaintiff’s loan was dis-chargeable by the debtor, Snow, upon payment of the principal sum borrowed, and interest at the rate of eighteen per cent per *260annum from the time the money was borrowed, together with a small sum for expenses, which need not be considered here. This implies that, in an action by the creditor against the debtor on the loan, judgment should not be rendered for a greater sum ; otherwise the purpose of the statute might be defeated.
Usually in an action for the conversion of personal property the measure of damages is the value of the property; but in this case the plaintiff would be accountable to his debtor, Snow, for any surplus received by him above the amount he was legally entitled to recover, and the defendant, having bought the mortgaged property from Snow, would stand in his place. The damages therefore are measured by the sum which will indemnify the plaintiff. Chamberlin v. Shaw, 18 Pick. 278, 283. King v. Bangs, 120 Mass. 514. White v. Allen, 133 Mass. 423. Thacher v. Moors, 134 Mass. 156, 168. The judgment should be reduced to $72.57 as damages, with interest thereon at the rate of six per cent from the date of the finding.

Ordered accordingly.